DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 7-11, claim 7 recites ‘… performing a random backoff contention using a contention window value for relay less than a contention window value used by the node…’  It is not known what Applicant is attempting to claim; there appears to be words missing from this phrase.  That is, what is the relay?  Are you referring to the relay hybrid access point?  Also there appears to be a ‘the’ before the word ‘relay’.  Claim 8 and 9 have similar issues.  Claims 8-11 do not cure the deficiencies of claim 7 and are rejected for similar reasons.  Please proof read all of your claims.

Regarding claims 18-20, claim 18 recites ‘… perform a random backoff contention using a contention window value for relay less than a contention window value used by the node…’  It is not known what Applicant is attempting to claim; there appears to be words missing from this phrase.  That is, what is the relay?  Are you referring to the relay hybrid access point?  Also there appears to be a ‘the’ before the word ‘relay’.  Claim 19 and 20 have similar issues.  Claims 19 and 20 do not cure the deficiencies of claim 18 and are rejected for similar reasons.  Please proof read all of your claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628).

Regarding claim 1, Elliot discloses a channel access method performed by a node in a wireless powered communication network, the channel access method comprising: 
performing a random backoff contention using a predetermined initial contention window value in order to access a channel in a wireless powered communication network;  (See Elliot para. 142, 148; WPTS, wireless power transmission system, Wifi Coexistence (e.g. wireless powered communication network); a random timer value within a contention window (e.g. a random backoff contention using a predetermined initial contention window value (e.g. a random timer value); medium is idle (e.g. channel in order to access); see also fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol)
transmitting, to a hybrid access point, a request to send (RTS) packet to request data transmission or energy reception when the random backoff contention is successful; and (See Elliot para. 203; station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet); para. 148; medium idle (e.g. random backoff contention successful); para. 876; channel can be used for reception of Wireless power signals (e.g. energy reception) from access point or transmit data; 
increasing the initial contention window value by a predetermined multiple when a collision occurs in the transmission of the transmitted RTS packet, and performs a random backoff contention again.  (See Elliot para. 148; when a collision occurs the window size is doubled (e.g. a predetermined multiple, 2); implied the node performs again (that is, it needs to transmit or receive data or energy so it is implied that if it could not do so then it is trying again))

	Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot does not explicitly disclose wherein the request of channel is based upon remaining energy.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the request of channel is based upon remaining energy with the motivation being it is obvious to try (in that in at the time of the invention, there was a need to ensure a node has enough energy; there are a finite identified, and predictable solutions (e.g. the node can request energy based upon its already disclosed battery level monitoring or the node or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery); one of ordinary skill in the art could have pursued the known potential solutions with reasonable success; there are no unexpected results of choosing sending the request for power from the node or from sending the battery level to network upon which the network decides when to power to the node) and further it is common sense (i.e. either the node requests power signals or provides the battery level to the network and the network decides when to send power signals; either way there are no unexpected results).
	Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.
	
Regarding claim 3, Elliot in view of Nishio discloses the channel access method of claim 1, wherein performing the random backoff contention again comprises performing the random backoff contention again using a maximum contention window value when the contention window value increased by the predetermined multiple exceeds the maximum contention window value.  (See Elliot para. 148; doubling contention window size until hit maximum contention window size)

Regarding claim 6, Elliot in view of Nishio discloses the channel access method of claim 1, further comprising:
receiving an acknowledgement packet as a response to the transmitted RTS packet; and
transmitting data to a base station through the hybrid access point or receiving energy from the hybrid access point.  (See Elliot fig. 12; ACK; fig. 8b 874 use 802.11 CSMA/CA RTS/CTS)
Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Zheng (2008/0002734).

Regarding claim 2, Elliot in view of Nishio discloses the channel access method of claim 1.
	Elliot in view of Nishio do not explicitly disclose wherein the backoff contention window is different.  However, Zheng does disclose wherein the backoff contention window is different.  (See Zheng para. 48; contention windows of level 0-2 can be different based on the number of users in each level; that is, if there are more users in level 1 than 0 than the contention window may be larger (exceeding))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio to include the teaching of wherein the backoff contention window is different of Zheng with the motivation being to maximize limited wireless resources (e.g. that is adjusting the contention window size based on the number of users/ load can help to maximize limited available wireless resources and minimize collisions and/or delay).  (See Zheng para. 48)


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Pratapagiri (2009/0185548).

Regarding claim 4, Elliot in view of Nishio discloses the channel access method of claim 1.  Elliot in view of Nishio does not explicitly disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  However, Pratapagiri does disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  (See Pratapagiri para. 49)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio to include the teaching of increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Regarding claim 5, Elliot in view of Nishio in view of Pratapagiri discloses the channel access method of claim 4, further comprising terminating retransmission when the increased retransmission count exceeds a retransmission limit value (See Pratapagiri para. 49; maximum retry count; that is if the retransmission goes above this value then then the transmission is canceled.)  The motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)
	 and performing a channel contention for next data. (See Elliot fig. 12; implied that when more data is needed to be sent the device would again perform the contention)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Zheng (2008/0002734).

	Regarding claim 7, Elliot discloses a channel access method performed by hybrid access point in a wireless powered communication network, the channel access method comprising:  (See Elliot fig. 8b; WPTS transmitter (e.g. hybrid access point))
receiving data from a node or transmitting energy to the node based on request to send (RTS) packet received from the node;  (See Elliot fig. 8b, 874, 876; receive data and/or transmitting  wireless power signals (e.g. energy) according to reserved time slots using the RTS protocol; para. 203 station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet);
Elliot discloses using the 802.11 protocol and random backoff contention windows. (See Elliot fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol; Elliot para. 148; random time value within a contention window) 
Elliot also discloses transmitting the RTS packet for data transmission when a random backoff contention is successful; and transmitting data when an acknowledgement packet is received as a response to the transmitted RTS packet.  (See Elliot fig. 12; sending an RTS, transmitting data, and receiving an ACK; fig. 8b; using 802.11 CSMA/CA RTS/CTS protocol; para. 148; medium idle (e.g. random backoff contention successful))
Elliot does not explicitly disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  However, Zheng does disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node of Zheng with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).
Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot also discloses using the 802.11 CSMA/CA RTS/CTS standard for requesting a channel for data transmission and/or reception.  (See Elliot fig. 8b)  Elliot does not explicitly disclose wherein the receiving data from the node or transmitting energy to the node is based upon an RTS type.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the request of channel is based upon remaining energy with the motivation being it is obvious to try (in that in at the time of the invention, there was a need to ensure a node has enough energy; there are a finite identified, and predictable solutions (e.g. the node can request energy in an RTS or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery); one of ordinary skill in the art could have pursued the known potential solutions with reasonable success; there are no unexpected results of choosing the node can request energy in an RTS or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery) and further it is common sense (i.e. either the node can request energy in an RTS or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery; either way there are no unexpected results).

Regarding claim 8, Elliot in view of Zheng discloses the channel access method of claim 7, wherein performing the random backoff contention comprises performing the random backoff contention using a contention window value for relay less than a maximum contention window value used by the node. (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  The motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).

	Regarding claim 9, Elliot in view of Zheng discloses the  channel access method of claim 7, further comprising performing a random backoff contention again using a fixed contention window value for relay identically with a contention window value for relay used to select a previous random backoff value when a collision occurs in the transmission of the transmitted RTS packet.  (See Zheng para. 53; CW backoff is between the min and max value (e.g. fixed contention window value)) The motivation being to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions) and further to continue to utilize previously determined channel descriptions which are known to device in the network which saves time (as opposed to reconfiguring the network devices with additional messaging).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Zheng (2008/0002734) and further in view of Pratapagiri (2009/0185548).

Regarding claim 10, Elliot in view of Zheng discloses the channel access method of claim 7.  Elliot in view of Zheng does not explicitly disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  However, Pratapagiri does disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  (See Pratapagiri para. 49)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Zheng to include the teaching of increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Regarding claim 11, Elliot in view of Zheng discloses the channel access method of claim 10.  Elliot discloses performing a channel contention for next data. (See Elliot fig. 12; implied that when more data is needed to be sent the device would again perform the contention)
Elliot in view of Zheng does not explicitly disclose terminating retransmission when the increased retransmission count exceeds a retransmission limit value.  However, Pratapagiri does disclose terminating retransmission when the increased retransmission count exceeds a retransmission limit value.  (See Pratapagiri para. 49; maximum retry count; that is if the retransmission goes above this value then then the transmission is canceled.)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Zheng to include the teaching of terminating retransmission when the increased retransmission count exceeds a retransmission limit value of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628).

Regarding claim 12, Elliot discloses a node in a wireless powered communication network, the node comprising:
a communication module communicating with a relay hybrid access point;
a memory storing at least one program; and
a processor connected to the communication module and the memory and configured to perform a data transmission operation or energy reception operation through the communication module,
wherein the processor is configured to:  (See Elliot fig. 1, para. 62; devices 102a-n have a processor executing an algorithm stored in memory; communication module is transmitter/receiver that allows for wireless connectivity; communication module is not being interpreted under 35USC112(f); communication module is known in the art of communication systems to mean transceiver)
performing a random backoff contention using a predetermined initial contention window value in order to access a channel in a wireless powered communication network;  (See Elliot para. 142, 148; WPTS, wireless power transmission system, Wifi Coexistence (e.g. wireless powered communication network); a random timer value within a contention window (e.g. a random backoff contention using a predetermined initial contention window value (e.g. a random timer value); medium is idle (e.g. channel in order to access); see also fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol)
transmitting, to a hybrid access point, a request to send (RTS) packet to request data transmission or energy reception when the random backoff contention is successful; and (See Elliot para. 203; station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet); para. 148; medium idle (e.g. random backoff contention successful); para. 876; channel can be used for reception of Wireless power signals (e.g. energy reception) from access point or transmit data; 
increasing the initial contention window value by a predetermined multiple when a collision occurs in the transmission of the transmitted RTS packet, and performs a random backoff contention again.  (See Elliot para. 148; when a collision occurs the window size is doubled (e.g. a predetermined multiple, 2); implied the node performs again (that is, it needs to transmit or receive data or energy so it is implied that if it could not do so then it is trying again))

	Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot does not explicitly disclose wherein the request of channel is based upon remaining energy.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the request of channel is based upon remaining energy with the motivation being it is obvious to try (in that in at the time of the invention, there was a need to ensure a node has enough energy; there are a finite identified, and predictable solutions (e.g. the node can request energy based upon its already disclosed battery level monitoring or the node or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery); one of ordinary skill in the art could have pursued the known potential solutions with reasonable success; there are no unexpected results of choosing sending the request for power from the node or from sending the battery level to network upon which the network decides when to power to the node) and further it is common sense (i.e. either the node requests power signals or provides the battery level to the network and the network decides when to send power signals; either way there are no unexpected results).
	Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.

	Regarding claim 14, Elliot in view of Nishio discloses the node of claim 12, wherein the processor is configured to perform a random backoff contention again using a maximum contention window value when the contention window value increased by the predetermined multiple exceeds the maximum contention window value. (See Elliot para. 148; doubling contention window size until hit maximum contention window size)

Regarding claim 17, Elliot in view of Nishio discloses the node of claim 12, wherein the processor is configured to:
receiving an acknowledgement packet as a response to the transmitted RTS packet; and
transmitting data to a base station through the hybrid access point or receiving energy from the hybrid access point.  (See Elliot fig. 12; ACK; fig. 8b 874 use 802.11 CSMA/CA RTS/CTS)
Elliot does not explicitly disclose using a relay.  However, Nishio does disclose using a relay.  (See Nishio para. 22, fig. 5)  Therefore it would have been obvious before the effective filing date to modify the method of Elliot to include the teaching of using a relay of Nishio with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Zheng (2008/0002734).

	Regarding claim 13, Elliot in view of Nishio discloses the node of claim 12. 	Elliot in view of Nishio do not explicitly disclose wherein the backoff contention window is different.  However, Zheng does disclose wherein the backoff contention window is different.  (See Zheng para. 48; contention windows of level 0-2 can be different based on the number of users in each level; that is, if there are more users in level 1 than 0 than the contention window may be larger (exceeding))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio to include the teaching of wherein the backoff contention window is different of Zheng with the motivation being to maximize limited wireless resources (e.g. that is adjusting the contention window size based on the number of users/ load can help to maximize limited available wireless resources and minimize collisions and/or delay).  (See Zheng para. 48)

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Nishio (2007/0206628) and further in view of Pratapagiri (2009/0185548).

Regarding claim 15, Elliot in view of Nishio discloses the node of claim 12, Elliot in view of Nishio does not explicitly disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  However, Pratapagiri does disclose increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet.  (See Pratapagiri para. 49)  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot in view of Nishio to include the teaching of increasing a retransmission count by a predetermined count when a collision occurs in the transmission of the transmitted packet of Pratapagiri with the motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)

Regarding claim 16, Elliot in view of Nishio in view of Pratapagiri discloses the node of claim 15. terminating retransmission when the increased retransmission count exceeds a retransmission limit value (See Pratapagiri para. 49; maximum retry count; that is if the retransmission goes above this value then then the transmission is canceled.)  The motivation being to save power and processing time (if a transmission is not working after several reattempts then it may not be possible) and further to prevent wasting of limited wireless resources (e.g. if collisions are happening continuously then it is wasteful to keep attempting to transmit until the problem is resolved.)
	 and performing a channel contention for next data. (See Elliot fig. 12; implied that when more data is needed to be sent the device would again perform the contention)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot (2019/0341811), and further in view of Zheng (2008/0002734).

Regarding claim 18, Elliot discloses a hybrid access point in a wireless powered communication network, the  hybrid access point comprising:
a communication module; a memory storing at least one program; and
a processor connected to the communication module and the memory and configured to perform a data transmission operation or energy reception operation through the communication module,
wherein the processor is configured to: (See Elliot fig. 1, WPTS, 101, have a processor executing an algorithm stored in memory; communication module is transmitter/receiver that allows for wireless connectivity; communication module is not being interpreted under 35USC112(f); communication module is known in the art of communication systems to mean transceiver)

receiving data from a node or transmitting energy to the node based on request to send (RTS) packet received from the node;  (See Elliot fig. 8b, 874, 876; receive data and/or transmitting  wireless power signals (e.g. energy) according to reserved time slots using the RTS protocol; para. 203 station (e.g. node) requesting access to the channel sends an RTS frame (e.g. packet);
Elliot discloses using the 802.11 protocol and random backoff contention windows. (See Elliot fig. 8b box 874 use IEEE 802.11 CSMA/CA RTS/CTS protocol; Elliot para. 148; random time value within a contention window) 
Elliot also discloses transmitting the RTS packet for data transmission when a random backoff contention is successful; and transmitting data when an acknowledgement packet is received as a response to the transmitted RTS packet.  (See Elliot fig. 12; sending an RTS, transmitting data, and receiving an ACK; fig. 8b; using 802.11 CSMA/CA RTS/CTS protocol; para. 148; medium idle (e.g. random backoff contention successful))
Elliot does not explicitly disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  However, Zheng does disclose wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node.  (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the access point is a relay and wherein the backoff contention window for the relay to access a channel is different than the contention value for the node of Zheng with the motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).
Elliot discloses wherein control logic of the access point monitors the power level of the battery.  (See Elliot para. 88)  Elliot also discloses that station can send data and/or receive power signals.  (See Elliot para. 876)  Elliot also discloses using the 802.11 CSMA/CA RTS/CTS standard for requesting a channel for data transmission and/or reception.  (See Elliot fig. 8b)  Elliot does not explicitly disclose wherein the receiving data from the node or transmitting energy to the node is based upon an RTS type.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Elliot to include the teaching of wherein the request of channel is based upon remaining energy with the motivation being it is obvious to try (in that in at the time of the invention, there was a need to ensure a node has enough energy; there are a finite identified, and predictable solutions (e.g. the node can request energy in an RTS or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery); one of ordinary skill in the art could have pursued the known potential solutions with reasonable success; there are no unexpected results of choosing the node can request energy in an RTS or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery) and further it is common sense (i.e. either the node can request energy in an RTS or the node can report the energy level to the network and wait for the network to request to send power signals to recharge the battery; either way there are no unexpected results).

	Regarding claim 19, Elliot in view of Zheng discloses the relay hybrid access point of claim 18, wherein the processor is configured to perform the random backoff contention using a contention window value for relay less than a maximum contention window value used by the node. (See Zheng fig. 4b, para. 47-48; contention window size is different and is based on the number of users in each portion of the network; more users means a longer contention window, for example; contention window can also be based on traffic load; see also para. 58; random)  The motivation being to extend the range of a network and further to allow for connectivity with devices too far from the main access point which saves having to add another access point which saves time and money and further to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions).

	Regarding claim 20, Elliot in view of Zheng discloses the relay hybrid access point of claim 18, wherein the processor is configured to perform a random backoff contention again using a fixed contention window value for relay identically with a contention window value for relay used to select a previous random backoff value when a collision occurs in the transmission of the transmitted RTS packet. (See Zheng para. 53; CW backoff is between the min and max value (e.g. fixed contention window value)) The motivation being to optimize limited wireless resources by allowing for the contention window size that accounts for traffic load, and number of users by not making it too long (wasting valuable resources that could be used for actual data transfer or power transfer) and not too short (not allowing all users to participate in the network and may increase number of collisions) and further to continue to utilize previously determined channel descriptions which are known to device in the network which saves time (as opposed to reconfiguring the network devices with additional messaging).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498.  The examiner can normally be reached on M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stephen J Clawson/Primary Examiner, Art Unit 2461